Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 4/27/2021.  Claims 1-5, 8-15 and 18-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of provide a first agent configured to engage in a media communication with a second agent provided by a second network device having a second IP address, wherein the first and second agents are respectively associated with globally unique first and second identifiers to distinguish them from other agents, wherein the first and second identifiers are independent of the first and second IP addresses to perm it the first and second agents to be accessed a-AG across device reset operations performed on the first and second network devices, wherein the media communication is addressed from the first agent to the second agent using the globally unique second identifier of the second agentl. across the de1.iice reset operations wherein the first agent is a display manager agent and the second agent is a session manager agent; wherein the display manager agent is configured to control access by the session manager agent to display resources, and wherein the second agent is configured to receive access rights to the display resources from the display manager agent and to direct a media server to deliver the media communication to the display resources.
Claims 2-5, 8-15 and 18-22 are allowed based on the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.